DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/15/2022.
	
Status of Rejections
All previous rejections are withdrawn in view of Applicant’s amendments.
New grounds of rejection are necessitated by Applicant’s amendments. 

Claim(s) 1-6 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2016/0326661 A1) in view of Kissane (US 5,324,408).

Claim 1: Martin discloses a method of applying an anode covering material (see e.g. [0017] of Martin) in an electrolysis cell for aluminum production (see e.g. abstract of Martin), the method comprising:
	providing an electrolysis cell for aluminum production (see e.g. abstract of Martin),
		wherein the electrolysis cell is a Hall-Heroult type electrolysis cell (see e.g. [0002] of Martin) with prebacked anodes (see e.g. [0087] of Martin),
		wherein the electrolysis cell comprises
			a cathode pot with rectangular footprint (see e.g. #16 on Fig 1 of Martin), and
			a superstructure with a gas collecting hood that lays onto a top of the cathode pot (see e.g. [0094] of Martin),
			wherein a floor construction at least substantially surrounds the electrolysis cell at a level below the top of the cathode pot (see e.g. #4 on Fig 1 of Martin), 
wherein ventilation openings are arranged in the floor construction in close vicinity to the electrolysis cell (there are a series of openings between the floor construction and other features of the cell, see e.g. openings between floor and anodes and openings between the floor and electrical components on Fig 1 and [0004] of Martin. As the reaction occurs, the these gaps allow gas to move upwards, see e.g. [0094] of Martin), and
			wherein the gas collecting hood of the superstructure comprises one or more removable lids that are removed for giving access the prebaked anodes in the electrolysis cell through openings (see e.g. [0017] of Martin),
	removing the one or more removable lids (see e.g. [0017] of Martin),
	positioning an applicator of the material (see e.g. [0017] of Martin).

Martin teaches delivering material into the cell (see e.g. [0017] of Martin), but does not explicitly teach 
	positioning a shuttering frame with a shuttering plate in a bottom sector of the openings,
	wherein at least a part of the shuttering plate (41) is tilted at an angle (α) towards the prebaked anodes (21) thereby restricting anode covering material from flowing out of the openings in the electrolysis cell during application of the anode covering material.

Kissane teach a means of applying and controlling alumina to an electrolysis cell (see e.g. abstract of Kissane) comprising a shuttering frame (see e.g. #1 on Fig 1 of Kissane) with a shuttering plate (see e.g. valve means, see e.g. abstract of Kissane), wherein at least a part of the shuttering plate is tilted at an angle (α) towards the prebaked anodes (Kissane teaches multiple angles affecting the flow of the ACM, see e.g. #9, #12, #13, and #21 on Fig 1 and col 4, lines 6-20 of Kissane. #21 and #12, specifically are angled towards the anodes). The means of Kissane is a capable of breaking crust and delivering alumina, without drawbacks experience by other means (see e.g. col 1, lines 60-65 of Kissane). 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Martin by utilizing the means of applying and controlling alumina to a cell including positioning a shuttering frame with a shuttering plate at an angle (α) in a bottom sector of the openings as a known means of applying alumina to a cell taught in Kissane because Kissane teaches a suitable means of delivering alumina into the cell that is capable of also breaking crust formed during operating without the drawbacks of other delivery means. 

The means of applying the alumina to cell teaches all the required structure of the feature of the claim and it would have been obvious to a person having ordinary skill in the art at the time of filing that the same structures would have the same functions, such as restricting anode covering material from flowing out of the openings in the electrolysis cell during application of the anode covering material.

Claim 2: Martin in view of Kissane teaches that the angular position of the shuttering plate (41) has an angular position (Kissane teaches multiple angles affecting the flow of the ACM, see e.g. #9, #12, #13, and #21 on Fig 1 and col 4, lines 6-20 of Kissane. #21 and #12, specifically are angled towards the anodes). The means of applying the alumina to cell teaches all the required structure of the feature of the claim and it would have been obvious to a person having ordinary skill in the art at the time of filing that the same structures would have the same functions, such as affects the an angle of repose of the anode covering material ACM during application.

Claim 3: Martin in view of Kissane does not explicitly teach that the tilting angle (α) is between 30o and 60o. Kissane does teach that adjusting the titling angle to affect the flow of the alumina (see e.g. col 4, lines 6-20 of Kissane). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Martin in view of Kissane by adjusting the titling angle (α) is adjusted to get the desired flow of alumina out of the application means. 

Claim 4: Martin in view of Kissane does not explicitly teach that the tilting angle (α) is 45o. Kissane does teach that adjusting the titling angle to affect the flow of the alumina (see e.g. col 4, lines 6-20 of Kissane). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Martin in view of Kissane by adjusting the titling angle (α) is adjusted to get the desired flow of alumina out of the application means. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Kissane as applied to claim 1 above, and in further view of Dalen et al (US 5,045,168).

Claim 5: Martin in view of Kissane does not explicitly teach that ventilation openings (28) in the floor construction (29) adjacent the openings in the superstructure are closed during anode covering material application. However, Martin does acknowledge the need to prevent gases from escaping the cell (see e.g. [0004] and [0094] of Martin). Dalen teaches including a gas apron placed near openings of the application means that prevents gas from escaping during the application of alumina (see e.g. abstract and #21 on Fig 1 of Dalen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Martin in view of Kissane by including the steps of closing the openings in the cell during the application of the covering material as taught in Dalen to prevent the gases from escaping the cell. 

Claim 5: Martin in view of Kissane and Dalen teaches that the ventilation openings (28) in the floor construction (29) in the area where the one or more removable lids lid(s) (20) are removed are closed by a plate (50) that is arranged to lay onto and cover said the ventilation openings (28) (see e.g. #21 on Fig 1 of Dalen). 

Response to Arguments
Applicant’s arguments filed 06/15/2022 with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin in view of Kissane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795